DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022 and 4/27/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lalouz (US 2010/0071917) in view of Wendte (US 2009/0192654), Prilami (US 5,507,350).
Regarding claim 1, Lalouz discloses an apparatus for wide-area wildfire suppression, comprising:
at least one processor (Paragraph 20, line 3, central processing unit); and at least one memory in electronic communication with the at least one processor (Claim 11, line 6, the fire prevention strategy may be preprogrammed; As such, the system includes a memory), and instructions stored in the at least one memory (Claim 11, line 6, the fire prevention strategy may be preprogrammed), the at least one processor executing the instructions, (Paragraph 20, line 3) the instructions comprising: 
determining wind data (Paragraph 46, lines 1-5, wind data is received to determine the wildfire path)
using the wind data to select particular ones of a plurality of geographically distributed water sprayers that are upwind from at least one asset or area to be protected (Paragraph 47, The system is configured to use wind data and other factors to determine which sprayer is to be activated, and activate the sprayer), thereby delivering water mist to the at least one asset or area to be protected (Paragraph 47).
Lalouz puts forth prevailing wind data being considered in system operation (Paragraph 46, lines 1-5, The prevailing winds are used by the system to predict the path of the wildfire), but is unclear whether the system includes collecting the wind data using at least one wind sensor in electronic communication with the processor, wind speed and direction being determined from the wind sensor data.
Lalouz also fails to disclose selecting based on at least one of wind speed and the wind direction, droplet size of water sprayed by the selection of particular ones of the plurality of geographically distributed water sprayers; the droplet size being selected to exploit the wind speed and wind direction for carrying droplets farther.
Wendte discloses a sprayer that includes a system collecting wind data using at least one wind sensor (Paragraph 21, line 3) in electronic communication with a processor (56), wind speed and direction being determined from the wind sensor data (The sensors are wind speed sensors and wind direction sensors). Wendte also discloses a system wherein droplet size is selected according to the detected wind speed and direction; the droplet size being selected to exploit the wind speed and wind direction (Wendte, Paragraph 53) for carrying droplets farther (Wendte, Paragraph 53, The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The wind data is used to control the droplet size to reduce drift, which is defined as a droplets spray pattern deviating from an anticipated spray pattern; The system is configured to provide for a droplet to travel farther if needed to maintain the droplet movement along a desired path).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lalouz with the disclosures of Wendte providing the system collecting wind data using at least one wind sensor (Wendte, Paragraph 21, line 3) in electronic communication with the processor (Lalouz, Paragraph 20, line 3, central processing unit), wind speed and direction being determine from the wind sensor data (Wendte, The sensors are wind speed sensors and wind direction sensors), and selecting based on at least one of wind speed and the wind direction, droplet size of  the water sprayers by the selection of particular ones of the plurality of geographically distributed water sprayers (Lalouz, Paragraph 47 and Wendte, Paragraph 53), the droplet size being selected to exploit the wind speed and wind direction (Wendte, Paragraph 53) for carrying droplets farther(Wendte, Paragraph 53, The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The wind data is used to control the droplet size to reduce drift, which is defined as a droplet’s spray pattern deviating from an anticipated spray pattern; The system is configured to provide for a droplet to travel farther if needed to maintain the droplet movement along a desired path), in order to optimize drift of the sprayed fluid, as disclosed by Wendte (Paragraph 53, lines 5-8).
Lalouz further fails to disclose that the system selects and activates a particular upwind sprayer based upon the detected wind direction.
Prilami discloses a system wherein windward discharge devices are activated based upon detected wind direction (Column 4, line 63-Column 5, line 18, Projectiles are activated on the windward side of a fire; There must be a detection means present in order for the user/system to know which side is the windward side).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lalouz with the disclosures of Prilami, providing the system to select and activate a particular upwind sprayer based upon the detected wind direction, in order to provide for effective containment of the fire, as disclosed by Prilami (Column 5, line 16). 
Regarding claim 2, Lalouz in view of Wendte and Prilami discloses the apparatus of claim 1, further comprising instructions executable by the at least one processor for configuring each of the plurality of geographically distributed water sprayers to adjust at least one physical parameter of a water spray, the at least one physical parameter comprising flow rate, spray pattern, spray direction, spray elevation, or aeration (Paragraph 43, The processor is configured with instructions to adjust the angle and spray direction of the sprayer to properly attack the fire).
Regarding claim 3, Lalouz in view of Wendte and Prilami discloses the apparatus of claim 1, further comprising instructions executable by the at least one processor for collecting at least one of temperature, smoke, flames, humidity, sound, and barometric pressure data, and employing the data for selecting the at least one of the plurality of geographically distributed water sprayers (Paragraph 46, humidity may be collected to select the sprayer for combating the fire).
Regarding claim 4, Lalouz in view of Wendte and Prilami discloses the apparatus of claim 1, wherein the plurality of geographically distributed water sprayers (305) is located along a perimeter of the area to be protected (Figure 3).
Regarding claim 6, Lalouz in view of Wendte and Prilami discloses the apparatus of claim 1, further comprising instructions executable by the at least one processor for adjusting at least one of flow rate, droplet size, aeration, spray pattern, spray direction, or spray elevation in response to at least one of temperature, smoke, flames, barometric pressure, sound, or humidity (Paragraph 19, The system may deactivate the battery of nozzles when a threshold temperature is reached).
Regarding claim 7, Lalouz in view of Wendte and Prilami discloses the apparatus of claim 1, wherein using the wind direction to select particular ones of the plurality of geographically distributed water sprayers employs at least one of an asset map and geographic information system data (Paragraph 46, an asset map is employed to determine the battery of nozzles for operation).
Regarding claim 8, Lalouz in view of Wendte and Prilami discloses the apparatus of claim 1, further comprising instructions executable by the at least one processor for performing data analytics on the sensor from the at least one wind sensor, and at least one of wind speed sensors, temperature sensors, smoke sensors or flame sensors to determine the direction of fire movement (The limitations are interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraphs 46 and 19, Wind data and meteorological/temperature data are amongst the data that the system may use to determine the path of the wildfire and the necessary operation of the spray nozzles).
Regarding claim 9, Lalouz in view of Wendte and Prilami discloses the apparatus of claim 1, further comprising instructions executable by the at least one processor for updating an asset map based on location data for each mobile asset of the at least one asset (Paragraph 46, Satellite data is sent to the processor to update an instant map of the wildfire).
Regarding claim 10, Lalouz in view of Wendte and Prilami discloses the apparatus of claim 1, further comprising instructions executable by the at least one processor for transmitting control commands to at least one of the plurality of geographically distributed water sprayers (Paragraph 43, The processor is configured with instructions to adjust the angle and spray direction of the sprayer to properly attack the fire).
Regarding claim 11, Lalouz in view of Wendte and Prilami, as modified, discloses a computer program product, comprising a non-transitory-computer-readable program code stored therein, the computer-readable program code containing instructions executable by at least one processor of a computer system, the at least one processor executing instructions, the instructions comprising:
determining wind speed and wind direction from sensor data collected from at least one wind sensor (Wendte, Paragraph 21, line 3)
using the wind direction data to select particular ones of a plurality of geographically distributed water sprayers (305) that are upwind from at least one asset or area to be protected (Paragraph 47 and Prilami, Column 4, line 63-Column 5, line 18, Projectiles are activated on the windward side of a fire; There must be a detection means present in order for the user/system to know which side is the windward side); and 
selecting based on at least one of the wind speed and the wind direction, droplet size of water sprayed by the selection of particular ones of the plurality of geographically distributed water sprayers (Lalouz, Paragraph 47 and Wendte, Paragraph 53); the droplet size being selected to exploit the wind speed and wind direction (Wendte, Paragraph 53, The wind data is used to control the droplet size to reduce drift), for carrying droplets farther (Wendte, Paragraph 53, The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The wind data is used to control the droplet size to reduce drift, which is defined as a droplets spray pattern deviating from an anticipated spray pattern; The system is configured to provide for a droplet to travel farther if needed to maintain the droplet movement along a desired path), thereby delivering water mist to the at least one asset or area to be protected (Lalouz, Paragraph 47).
Regarding claim 12, Lalouz in view of Wendte and Prilami discloses the computer program product of claim 11, further comprising instructions executable by the at least one processor for configuring each of the plurality of geographically distributed water sprayers to adjust at least one physical parameter of a water spray, the at least one physical parameter comprising flow rate, spray pattern, spray direction, spray elevation, or aeration (Paragraph 43, The processor is configured with instructions to adjust the angle and spray direction of the sprayer to properly attack the fire).
Regarding claim 13, Lalouz in view of Wendte and Prilami discloses the computer program product of claim 11, further comprising instructions executable by the at least one processor for collecting at least one of temperature, smoke, flames, humidity, sound, and barometric pressure data, and employing the data for selecting the at least one of the plurality of geographically distributed water sprayers (Paragraph 46, humidity may be collected to select the sprayer for combating the fire).
Regarding claim 14, Lalouz in view of Wendte and Prilami discloses the computer program product of claim 11, wherein the plurality of geographically distributed water sprayers (305) is located along a perimeter of the area to be protected (Figure 3).
Regarding claim 16, Lalouz in view of Wendte and Prilami discloses the computer program product of claim 11, further comprising instructions executable by the at least one processor for adjusting at least one of flow rate, droplet size, aeration, spray pattern, spray direction, or spray elevation in response to at least one of temperature, smoke, flames, barometric pressure, sound, or humidity (Paragraph 19, The system may deactivate the battery of nozzles when a threshold temperature is reached).
Regarding claim 17 Lalouz in view of Wendte and Prilami discloses the computer program product of claim 11, wherein using the wind direction to set particular ones of the plurality of geographically distributed water sprayers employs at least one of an asset map and geographic information system data (Paragraph 46, an asset map is employed to determine the battery of nozzles for operation).
Regarding claim 18, Lalouz in view of Wendte and Prilami discloses the computer program product of claim 11, further comprising instructions executable by the at least one processor for performing data analytics on sensor data from the at least one wind sensor, and at least one of wind speed sensors, temperature sensors, smoke sensors or flame sensors to determine the direction of fire movement (The limitations are interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraphs 46 and 19, Wind data and meteorological/temperature data are amongst the data that the system may use to determine the path of the wildfire and the necessary operation of the spray nozzles).
Regarding claim 19, Lalouz in view of Wendte and Prilami discloses the computer program product of claim 11, further comprising instructions executable by the at least one processor for updating an asset map based on location data for each mobile asset of the at least one asset (Paragraph 46, Satellite data is sent to the processor to update an instant map of the wildfire).
Regarding claim 20 Lalouz in view of Wendte and Prilami discloses the computer program product of claim 11, further comprising instructions executable by the at least one processor for receiving the sensor data from the at least one wind sensor (Wendte, Paragraph 21, line 3), and  transmitting control commands to at least one of the plurality of geographically distributed water sprayers (Paragraph 43, The processor is configured with instructions to adjust the angle and spray direction of the sprayer to properly attack the fire).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lalouz in view of Wendte, Prilami, and Morgenstern (US 20100070097).
Regarding claims 5 and 15, Lalouz in view of Wendte and Prilami discloses the apparatus of claim 1 and the computer product of claim 11, but fails to disclose the apparatus further comprising instructions executable by the at least one processor for deactivating one or more of the plurality of geographically distributed water sprayers in response to a change in wind direction.
Morgenstern discloses a device that includes instructions executable by at least one processor for deactivating at least one water sprayer in response to a change in wind direction (Paragraph 27 discloses that sprayers may be activated or deactivated based upon feedback from central monitoring; Paragraph 12 discloses that wind direction is amongst the information that is collected from monitoring, and thus for activation and deactivation of the sprayer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lalouz in view of Wendte and Prilami with the disclosures of Morgenstern, providing the apparatus to further comprise instructions executable by the at least one processor for deactivating one or more of the plurality of geographically distributed water sprayers in response to a change in wind direction (Morgenstern, Paragraph 27 discloses that sprayers may be activated or deactivated based upon feedback from central monitoring; Paragraph 18 discloses that wind direction is amongst the information that is collected from monitoring, and thus for activation and deactivation of the sprayer), in order to minimize water wasted, as disclosed by Morgensten (Paragraph 21).
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
As to Applicant’s position that Wendte fails to disclose the droplet size being selected to exploit wind speed and direction for carrying droplets farther, Examiner disagrees. As highlighted, Wendte puts forth optimizing droplet size to reduce drift. Drift as defined encompasses deviation from a desired path. The disclosure appears to put forth this as encompassing not only moving too far beyond a desired path, but also too short. As such, the system is capable of optimizing droplet size for the droplet to be carried farther.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752